PER CURIAM: *
Appealing the judgment in a criminal case, Florencio Nolasco-Peraza raises arguments that he concedes are foreclosed by United States v. Rodriguez, 711 F.3d 541, 559-62 & n. 28 (5th Cir.) (en banc), cert. denied, — U.S. -, 184 S.Ct. 512, 187 L.Ed.2d 865 (2013), in which this court held that the generic-contemporary definition of “sexual abuse of a minor” does not require that the age of consent be below 17 years old and does not include the age-differential requirement that Nolaseo-Per-aza asserts is required. The motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.